The showing made does not warrant the exercise of either our original or supervisory jurisdiction. Considering the voir dire examination as a whole, the jurors named in the application were properly challenged for cause under the principles announced in Witherspoon v. Illinois. Moreover, no jury predisposed to capital punishment could have resulted since the defendant may challenge for cause under the law of this state any prospective juror opposed to a qualified verdict. See State v. Henry, 196 La. 217, 198 So. 910 (1941); State v. Jackson, 227 La. 642, 80 So.2d 105 (1955); State v. Weston, 232 La. 766, 95 So.2d 305 (1957). The record discloses that all jurors selected affirmed their willingness to consider a qualified verdict.
HAMLIN, J., concurs on the ground that the showing made does not warrant the exercise of our supervisory jurisdiction.